—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered June 17, 1994, convicting defendant, after a nonjury trial, of assault in the second degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
Defendant received effective assistance of counsel (People v Baldi, 54 NY2d 137). By vigorously pursuing a defense of justification, counsel made a reasonable strategic decision, which we see no reason to second guess (People v Satterfield, 66 NY2d 796, 799-800).
Defendant’s remaining claims are unreviewable because they are based on facts and allegations dehors the trial record. Although these claims appear to be based on defendant’s submissions in support of his CPL 440.10 motion, those submissions are not properly before us since defendant never obtained permission to appeal to this Court from the denial of the motion (see, People v Hakeem, 210 AD2d 16, lv denied 85 NY2d 973). Were we to deem these claims reviewable, we would find them to be without merit. Concur—Ellerin, J. P., Wallach, Nardelli and Mazzarelli, JJ.